Quinn-Brintnall, J.
¶22 (dissenting) — Because Anthony Dewayne Jones has failed to preserve his challenge to the *364admissibility of physical evidence at trial, I respectfully dissent.
¶23 Generally, failure to move to suppress evidence constitutes a waiver of the right to exclude it as obtained in violation of the Fourth Amendment. State v. Mierz, 127 Wn.2d 460, 468, 901 P.2d 286 (1995); State v. Tarica, 59 Wn. App. 368, 372, 798 P.2d 296 (1990), rev’d on other grounds by State v. McFarland, 127 Wn.2d 322, 899 P.2d 1251 (1995). A trial court does not err in considering evidence that a defendant has not moved to suppress. Mierz, 127 Wn.2d at 468. RAP 2.5(a)(3) permits a defendant to raise a “manifest error affecting a constitutional right” for the first time on appeal. “The defendant must identify a constitutional error and show how, in the context of the trial, the alleged error actually affected the defendant’s rights; it is this showing of actual prejudice that makes the error ‘manifest’, allowing appellate review.” McFarland, 127 Wn.2d at 333 (citing State v. Scott, 110 Wn.2d 682, 688, 757 P.2d 492 (1988)). To demonstrate actual prejudice, Jones must plausibly show that the asserted error had practical and identifiable consequences in the trial of the case. State v. O’Hara, 167 Wn.2d 91, 108, 217 P.3d 756 (2009) (citing State v. Kirkman, 159 Wn.2d 918, 935, 155 P.3d 125 (2007)).
¶24 Although the issue of lawful search and seizure of physical evidence is constitutional in nature, review of Jones’s challenge to the admissibility of the evidence is preserved for our review only if Jones made a timely objection or motion to strike or suppress the allegedly unlawfully seized evidence at trial. ER 103(a)(1); State v. Harris, 154 Wn. App. 87, 94, 224 P.3d 830 (2010). Jones’s motion must have stated a specific ground of objection. ER 103(a)(1). “Even if an objection is made at trial, [Jones] may only assign error in the appellate court on the specific ground of the evidentiary objection made at trial.” DeHaven v. Gant, 42 Wn. App. 666, 669, 713 P.2d 149 (citing State v. Guloy, 104 Wn.2d 412, 422, 705 P.2d 1182 (1985), cert. denied, 475 U.S. 1020 (1986); State v. Boast, 87 Wn.2d 447, *365451, 553 P.2d 1322 (1976)), review denied, 105 Wn.2d 1015 (1986). We do not generalize specific objections such that the existence of a pretrial motion to suppress evidence seized preserves any claim of error with respect to that evidence. DeHaven, 42 Wn. App. at 670. And where the trial court has not been asked to rule on an issue, there is no ruling and thus no error appearing on the record affecting a constitutional right allowing us to address an untimely challenge to the admissibility of the unchallenged evidence. RAP 2.5(a)(3).
¶25 Here, Jones moved to suppress all statements made in alleged violation of his Fifth Amendment right to silence and all evidence obtained either as a result of his allegedly unlawful seizure or the allegedly pretextual traffic stop. He did not challenge the scope of the search incident to his arrest. See State v. Louthan, 158 Wn. App. 732, 745, 242 P.3d 954 (2010),petition for review filed, No. 85608-7 (Wash. Feb. 8, 2011). Because Jones failed to challenge the scope of the search of his vehicle, the State did not present alternative theories that may have justified the search and the trial court did not create a record sufficient for this court’s review. RAP 2.5(a)(3); Louthan, 158 Wn. App. at 745.
¶26 On appeal, however, Jones argues for the first time that the warrantless search of his vehicle and subsequent seizure of evidence were unlawful under the Washington and federal constitutions. Specifically, Jones challenges the seizures as unlawful because they failed to fall under either the open view or plain view exceptions to the exclusionary rule. But Jones did not move to suppress evidence seized in alleged violation of either article I, section 7 of the Washington Constitution or the Fourth Amendment and he may not argue any claim on this ground on appeal. RAP 2.5(a); DeHaven, 42 Wn. App. at 670.
¶27 Moreover, Jones’s claim on appeal fails under our Supreme Court’s recently articulated test for when a defendant may challenge for the first time the admissibility of evidence obtained during a warrantless search of an auto*366mobile incident to his arrest. State v. Robinson, 171 Wn.2d 292, 305, 253 P.3d 84 (2011). In Robinson, our Supreme Court held that the principles of issue preservation would not apply if the following four conditions are met: “(1) a court issues a new controlling constitutional interpretation material to the defendant’s case, (2) that interpretation overrules an existing controlling interpretation, (3) the new interpretation applies retroactively to the defendant, and (4) the defendant’s trial was completed prior to a new interpretation.” 171 Wn.2d at 305. No Washington court has recently issued a “new controlling constitutional interpretation” of either the open view or plain view exceptions to the exclusionary rule, and Jones cannot satisfy the first factor of the Robinson test. 171 Wn.2d at 305; see also Davis v. United States, _ U.S. _, 131 S. Ct. 2419, 2434, 180 L. Ed. 2d 285 (2011) (courts do not apply the exclusionary rule to evidence properly seized under the law at the time the search is conducted).
¶28 Accordingly, because Jones failed to challenge the admissibility of the evidence resulting from Officer Kenneth Smith’s warrantless seizure on either Fourth Amendment or article I, section 7 grounds at trial and because neither the open view doctrine nor the plain view doctrine was recently the subject of “a new controlling constitutional interpretation,” I would hold that Jones has failed to preserve this issue for appellate review and affirm. RAP 2.5(a); Robinson, 171 Wn.2d at 305; Mierz, 127 Wn.2d at 468.
¶29 Alternatively, when Officer Smith approached Jones’s vehicle, he saw what he immediately recognized as evidence of the crime of unlawful possession of a controlled substance then being conducted in his presence: oxycodone pills spilling out of an unlabeled pill bottle in the car door. The record does not support Jones’s belated claim that the seizure of the contraband violated his state or federal constitutional rights, and I would affirm.